*196Order, Supreme Court, New York County (Marilyn Shafer, J.), entered August 5, 2004, which, to the extent appealed from as limited by the brief, granted the motion of defendant 35 Park Avenue Corporation for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
There was no evidence that defendant owner 35 Park Avenue had notice of the alleged hazard, a wet area in the vestibule of its premises. Moreover, as an out-of-possession landlord, 35 Park Avenue was not, even with a right of reentry, responsible for remediating the nonstructural hazard at issue (see McDonald v Riverbay Corp., 308 AD2d 345, 346 [2003]). Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Williams, JJ.